UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4600
SHANNON JAMALL GADSON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
             Solomon Blatt, Jr., Senior District Judge.
                            (CR-99-687)

                      Submitted: March 21, 2002

                      Decided: March 29, 2002

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Kerry W. Koon, Charleston, South Carolina, for Appellant. J. Strom
Thurmond, Jr., United States Attorney, Robert H. Bickerton, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. GADSON
                              OPINION

PER CURIAM:

   Shannon Jamall Gadson was convicted by a jury of conspiracy to
possess with intent to distribute and to distribute between five and
fifty grams of crack cocaine, 21 U.S.C. § 846 (1994), which exposed
him to a statutory sentencing range of five to forty years imprison-
ment under 21 U.S.C.A. § 841(b)(1)(B) (West 1999 & Supp. 2001).1
The district court imposed a sentence of 121 months imprisonment.
Gadson’s attorney has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), contesting the district court’s factual finding
that Gadson was not a minor participant in the offense,2 U.S. Sentenc-
ing Guidelines Manual § 3B1.2 (2000), and raising as a potentially
meritorious issue the district court’s determination that Gadson did
not qualify for a reduction under the safety valve provision. USSG
§§ 2D1.1(b)(6), 5C1.2. Gadson has been notified of his right to file
a pro se supplemental brief, but has not filed a brief. We affirm.

   Gadson contends that he should have received a minor role adjust-
ment because he was less involved in the conspiracy than other con-
spirators and sold crack only sporadically. We have held, however,
that a drug seller does not occupy a minor position in a drug conspir-
acy. United States v. Brooks, 957 F.2d 1138, 1149 (4th Cir. 1992).
Therefore, the district court did not clearly err in refusing Gadson the
adjustment. Id. (stating standard).

   Pursuant to Anders, Gadson’s attorney suggests that the district
court erred in finding that Gadson did not satisfy the fifth criteria for
a two-level reduction under § 2D1.1(b)(6), i.e., that Gadson had not,
by the time of sentencing, "truthfully provided to the government all
information and evidence [he had] concerning the offense or offenses
    1
    Gadson and four co-defendants were charged with conspiring to pos-
sess with intent to distribute and distribute 50 grams or more of crack
cocaine. In a special verdict, the jury convicted Gadson of the lesser
included offense. Gadson was acquitted on Count Four, which charged
that he possessed less than 5 grams of crack with intent to distribute on
April 20, 1997.
  2
    This issue is not raised pursuant to Anders.
                       UNITED STATES v. GADSON                         3
that were part of the same course of conduct or common scheme or
plan . . . ." USSG § 5C1.2(5). Gadson testified at trial that he was not
involved in the cocaine conspiracy although he knew many of the
dealers and much of the cocaine trafficking took place in his neigh-
borhood and, often, next door to his house. Numerous witnesses con-
tradicted his account, but Gadson maintained his innocence through
sentencing. However, in an effort to qualify for the safety valve
reduction, he submitted a statement in which he admitted selling mar-
ijuana at times. The district court held that Gadson had failed to dis-
close his own activity in the conspiracy. We cannot say that the
district court clearly erred in so holding. United States v. Wilson, 114
F.3d 429, 432 (4th Cir. 1997) (stating standard).

   In accordance with the requirements of Anders, we have examined
the entire record and find no meritorious issues for appeal. We there-
fore affirm the conviction and sentence. This court requires that coun-
sel inform his client, in writing, of his right to petition the Supreme
Court of the United States for further review. If the client requests
that a petition be filed, but counsel believes that such a petition would
be frivolous, then counsel may move this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                            AFFIRMED